Citation Nr: 0303329	
Decision Date: 02/26/03    Archive Date: 03/05/03	

DOCKET NO.  02-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
VARO in Indianapolis, Indiana, which denied service 
connection for a bilateral knee disability.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, obtained all relevant evidence 
designated by the veteran, and provided a VA medical 
examination in order to assist her in substantiating her 
claim for VA compensation benefits.

2.  The currently diagnosed patellofemoral syndrome of the 
knees is related to the bilateral patellofemoral syndrome 
that was shown during service.


CONCLUSION OF LAW

Bilateral patellofemoral syndrome was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096, enacted 
November 9, 2000, eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally, VCAA, 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  To implement the 
provisions of the law, VA promulgated regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).    They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103(A) (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development actions 
needed to enter a fair decision on the claim, to the extent 
possible, have been accomplished.  Regardless, in view of the 
allowance of the claim, further assistance is unnecessary to 
substantiate the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for a 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(d).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of a claim or is in equal balance, the 
claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102.

In this case, the service medical records reflect that the 
veteran was seen on periodic occasions for complaints of 
bilateral knee pain.  At the time of one such visit in 
February 2000, she was given an assessment of retropatellar 
pain syndrome.  However, at the time of a general medical 
examination in March 2000, clinical evaluation was entirely 
normal.

VA accorded her a general medical examination in August 2000, 
just over a month following service discharge.  The examiner 
indicated no documents were available for review.  The 
veteran reported having had problems with her feet and her 
knees in service.  It was noted that the orthopedic 
department would do a musculoskeletal examination.  She was 
given diagnoses that included patellofemoral syndrome in both 
knees.

She was also accorded an examination of the joints by VA the 
same day in August 2000.  The examination was focused on the 
feet and the undersigned notes that service connection is in 
effect for residuals of a stress fracture of the right foot, 
rated at 10 percent disabling, and residuals of a stress 
fracture of the left foot, also rated as 10 percent 
disabling.

Post service medical records include the report of a VA 
outpatient visit in November 2000.  At that time, it was 
indicated that she had been discharged from the service 
secondary to residuals of stress fractures of the feet.  It 
was noted that she also had complained of knee pain and 
stated the symptoms had not improved since service discharge.  
A pertinent assessment was made of patellofemoral syndrome.

At the time of a March 2001 outpatient visit she complained 
of right knee pain of two years' duration.  She was currently 
taking Vioxx with minimal relief.  She complained the knees 
were painful and physical therapy for the past two months had 
not been of much help.  Findings included tenderness around 
each patella and positive patellar grinding.  The assessment 
remained bilateral patellofemoral syndrome.  

Subsequent medical records reveal continuing complaints of 
bilateral knee pain.  At the time of a July 2002 visit to the 
prosthetics/orthotics lab, she was fitted for a knee brace 
and a weight-bearing patellar stabilizer with pad.

The veteran gave testimony at a videoconference hearing 
before the undersigned in November 2002.  She indicated that 
a VA orthopedic physician had suggested patellar realignment 
to her, but because of her youthful age, he did not know 
whether it would really help or not.  Accordingly, she was 
still taking Vioxx.  During the hearing she described the 
difficulties she had with the knees during service and was 
continuing to have following service discharge.


Analysis

The medical evidence indicates that the veteran was reported 
to have bilateral patellofemoral syndrome in service, and she 
has continued to receive treatment for patellofemoral 
syndrome since her discharge from service in July 2000.  Her 
claim is, therefore, supported by medical evidence. The Board 
finds that the patellofemoral syndrome that was diagnosed in 
service cannot be disassociated from the patellofemoral 
syndrome diagnosed upon service discharge, and the evidence 
therefore supports a grant of service connection for 
patellofemoral syndrome bilaterally.


ORDER

Service connection for bilateral patellofemoral syndrome is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

